SCALES, J. Appellant Ariel Hernandez is incarcerated, having pled guilty, in 2012, to second degree murder and sexual battery. In 2015, Hernandez filed a petition for writ of habeas corpus. The trial court denied the petition in ah order rendered on July 7, 2016. Upon his recéipt of this order; Hernandez mistakenly believed that he was too late to file an appeal. Instead, Hernandez filed-a motion in the trial court to extend his-appeal period, which the'trial court denied on August 24, 2016.1 Hernandez timely appealed the trial court’s denial of this motion. Pursuant to Florida Appellate Procedure Rule 9.315(a), we shmmarily affirm the order of the trial court. We do so without prejudice to Hernandez' filing an appropriate petition for belated appeal of the July 7, 2016 order. Accordingly, we deny as moot the State’s motion to dismiss. Affirmed.  . A circuit court is without jurisdiction to extend the time for taking an appeal. Larrimore v. Moore, 813 So.2d 963, 963-64 (Fla. 1st DCA 2002).